The opinion in this cause was filed on May 27, 1938, and on June 6, 1938, there was filed a petition for a rehearing.
The case was ably and thoroughly argued before this Court, and the briefs filed by counsel were well prepared.
In the consideration of the issues involved in the cause this Court took into account and gave heed to the matters now presented by the petition for rehearing. These propositions have already been presented to this Court in the printed briefs and in the oral argument. These propositions have been considered by this Court in the preparation of the filed opinion. These points have not been overlooked and have not been misapprehended, and do not therefore fall within the terms of Rule 17 of this Court.
Inasmuch, therefore, as this Court has already considered the propositions presented in the petition for rehearing, it is the judgment of the Court that the petition for rehearing be, and the same is hereby, denied.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE and MR. ACTING ASSOCIATE JUSTICE WM. H. GRIMBALL concur. *Page 365